                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:21-cv-00016-D

 STANLEY BRUCE BENSON,                                )
                                                      )
                    Plaintiff,                        )
                                                      )
          vs.                                         )
                                                      )   CONSENT PROTECTIVE ORDER
 PENDER COUNTY SHERIFF                                )
 ALAN W. CUTLER,                                      )
                                                      )
                   Defendant.                        .)
                                                      )
                                                      )



         THE PLAINTIFF and the Sheriff of Pender County, through their respective counsel of

record, agree to the entry of this Consent Protective Order addressing the production, use and

disclosure of certain confidential materials anticipated to be sought in discovery in this matter.

The moving parties, by and through counsel, show unto the Court as follows:

         A.     Plaintiff seeks to obtain records and law enforcement agency recordings maintained

by the Pender County Sheriffs Office related to the death of the plaintiffs dog, as detailed in the

Complaint. Said records may not be, or are not, considered public records, and thus may be

protected from disclosure by N.C. Gen. Stat. § 132.1-4. Said recordings are not considered public

records, and thus are protected from disclosure by N.C. Gen. Stat. § 132.l-4A, and may not be

released without a court order. Said records also may contain personnel information, which is

considered confidential under N.C. Gen. Stat.§ 153A-98, and may not be released without a court

order.




                                                 1

           Case 7:21-cv-00016-D Document 25 Filed 08/10/21 Page 1 of 8
       B.       As a result of the above, the parties seek an order of this Court so as to be in

compliance with the statutes covering otherwise protected or confidential materials and ensure that

said materials are not disclosed outside this proceeding. The parties consent to the entry of this

Protective Order.

       With the consent of the parties, IT IS HEREBY ORDERED THAT:

       1.       The Pender County Sheriffs Office is authorized to disclose certain discoverable

information pursuant to this Order if requested by any party for discovery in this case. This

includes criminal investigation records, personnel records, and law enforcement agency

recordings.

       2.       Criminal investigation records include those things described in N.C. Gen. Stat. §

132- l.4(b)(1 ), including but not limited to incident reports, witness statements, investigator's

notes, photographs, and other such records used in an investigation. However, the definition does

not include audio or visual recordings

       3.       Law enforcement agency recordings include those things described in N.C. Gen.

Stat.§ 132-l.4A(a), including but not limited to the three body-worn camera recordings of the

incident described in Plaintiffs Complaint.

       4.       Personnel information includes information which concerns or relates to an

individual's application, selection or non-selection, promotions, demotions, transfers, leave,

salary, suspension, performance evaluations and forms (including observations), disciplinary

actions and termination of employment wherever located and in whatever form. This information

may be located in, but not limited to, the following documents or materials: (a) personnel files,

(b) evaluations, (c) audio or video recordings, and (d) any other similar documents.




                                                 2


            Case 7:21-cv-00016-D Document 25 Filed 08/10/21 Page 2 of 8
        5.      Any such information obtained in this action which is asserted by the Sheriff of

Pender County to contain or constitute confidential information shall be clearly and prominently

marked on its face with the legend: "CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER" or a comparable notice. An electronic watermark shall be sufficient to meet this

requirement. If any party objects to the designation of any information as confidential, counsel

for the objecting party and counsel for the designating party shall attempt to resolve the

disagreement on an informal basis. If the objection is not so resolved, the objecting party may

move the court for appropriate relief. The information in question shall continue to be treated as

confidential in accordance with the disputed designation unless and until the court issues a final

ruling that the information does not qualify for such a designation.

        6.      In the absence of written permission from the Pender County Sheriff or his

designee, or by order of the Court, any confidential information obtained in accordance with the

provisions of this Order shall not be disclosed to any person other than: (i) the Court and the

employees thereof, (ii) court reporters and stenographers engaged for the taking of testimony,

(iii) counsel to this action, including necessary secretarial, paralegal and clerical personnel

assisting such counsel; (iv) experts and their staff who are employed for the purposes of this

litigation but who are not otherwise employed by, consultants to, or otherwise affiliated with a

party; (v) the parties and mediator; (vi) insurers of the parties to this action; and (vii) witnesses as

necessary to prepare for trial or testimony in this action. Any confidential information shall be

used solely for the purpose of this original action and in preparation for trial.

        7.      Before Confidential Information is disclosed to any person described in Paragraph

6(iv) of this Order, counsel for the party disclosing the information shall inform the person to

whom the disclosure is to be made that Confidential Information shall be used only for the



                                                    3

             Case 7:21-cv-00016-D Document 25 Filed 08/10/21 Page 3 of 8
purpose of the prosecution or defense of this action, and shall obtain from the person to whom

the disclosure is to be made a signed confidentiality agreement in the form attached hereto as

Exhibit A. Counsel for the party disclosing the Confidential Information to said person shall

maintain the original Confidentiality Agreement and need not produce it except by agreement of

the parties or upon order of the court.

       8.       In the case of deposition testimony, any party may designate information disclosed

during a deposition as General Confidential Information by either (i) identifying on the record at

the deposition the information that is to be treated as Confidential Information; or (ii) marking

the portions of the deposition transcript to be designated as Confidential Information within 21

days after receipt of the transcript. If any deposition testimony or any document or information

used during the course of a deposition is designated as Confidential Information, each page of

the deposition transcript containing such information shall be labeled with "CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER" or a comparable notice. The first page of the

deposition transcript also shall be labeled in a manner that makes it readily apparent that the

transcript contains Confidential Information.

        9.      Before filing Confidential Information with the Court, or any pleadings, motions,

or other papers that disclose any such information, counsel shall confer with counsel for the party

that produced the information so-designated about how it should be filed. If the party that

produced the Confidential Information desires that the materials be filed under seal, then the filing

party shall provisionally file the materials under seal in accordance with the Electronic Case

Filing Administrative Policies and Procedures Manual, Section V.G and Local Civil Rule 79.2,

with notice served upon the producing party. The producing party shall have seven days after said

notice to file a motion to seal and a supporting memorandum of law specifying (i) the exact



                                                  4

             Case 7:21-cv-00016-D Document 25 Filed 08/10/21 Page 4 of 8
document or item, or portions thereof, for which filing under seal is requested; (ii) how such

request to seal overcomes the common law or the First Amendment presumption to access; (iii)

the specific qualities of the material at issue which justify sealing such material, taking into

account the balance of competing interests in access; (iv) the reasons why alternatives to sealing

are inadequate; and (v) whether there is consent to the motion. The filing party also must set out

findings supporting these specifications in a proposed order to seal. The Court will grant the

Motion to Seal only after providing adequate notice to the public and opportunity for interested

parties to object, after carefully weighing the interests advanced by the movant and those interests

favoring public access to judicial documents and records, and upon finding that the interests

advanced by the movant override any common law or constitutional right of public access which

may attach to the information. Documents submitted under seal in accordance with this paragraph

will remain under seal pending the Court's ruling. If the party desiring that the information be

maintained under seal does not timely file a motion to seal, then the materials will be deemed

unsealed without need for order of the Court.

       10.     If any party wishes, or is ordered by the Court, to send hard copies of the materials

identified as Confidential Information as well as transcripts or things wherein the materials or the

contents of the materials designated as Confidential Information are identified, discussed, or

disclosed, said hard copies shall be filed or otherwise deposited with the Clerk of this Court under

seal in a sealed envelope bearing the following designation:          "CONFIDENTIAL: THE

CONTENTS OF THIS ENVELOPE ARE SUBJECT TO A PROTECTIVE ORDER OF

THIS COURT AND SHALL NOT BE SHOWN TO ANY PERSONS OTHER THAN A

JUDGE OF TIDS COURT OR AN ATTORNEY IN THIS CASE." Any party that disputes




                                                  5

          Case 7:21-cv-00016-D Document 25 Filed 08/10/21 Page 5 of 8
the filing of certain materials as Confidential In(ormation may file a motion and notice a hearing

on the matter.

        11.      Inadvertent disclosure of Confidential Information, without identifying the same

as confidential, shall not be deemed a waiver of confidentiality with regard to similar or related

information nor shall it be deemed a waiver of confidentiality with regard to the information

inadvertently disclosed if promptly called to the attention of counsel for each receiving party.

        12.      Following the conclusion of this action, including any appeals, a party that

produced Confidential Information may request in writing its return by any other party. Within

60 days after service of such a request, any party that received the Confidential Information shall

either return it to counsel for the producing party or destroy it, at the election of the receiving

party; provided that the information shall not be destroyed if otherwise ordered by the Court or a

motion for relief from this Paragraph is pending. If a receiving party elects to destroy the

Confidential Information rather than returning it to the producing party, counsel for the receiving

party shall provide to the producing party by the 60-day deadline a signed certification that the

Confidential Information has been destroyed. This Paragraph shall not be construed to require

the return or destruction of any regularly maintained litigation files held by the attorneys of record

for each party as archival records or other attorney work-product created for any party. Any

Confidential Information, or portions or excerpts thereof, which are not returned or destroyed

pursuant to this Paragraph shall remain subject to the terms of this Order.

        13.      Neither the terms of this Order nor the disclosure or designation as confidential of

any information pursuant to it shall be deemed to establish or vitiate any potential objection to

the production of any documents under the Federal Rules of Civil Procedure or the admissibility

under the Federal Rules of Evidence of any information subject to this Order.



                                                   6

          Case 7:21-cv-00016-D Document 25 Filed 08/10/21 Page 6 of 8
        14.    This Order is entered without prejudice to the right of any party or witness to seek

modification or amendment of the Order by motion to the Court, or to seek further orders from

the Court regarding the additional disclosure of, or restriction of, confidential information.

       SO ORDERED, this the 10th day of August, 2021.




CONSENTED TO BY:

Isl Brandon C. Pettijohn                              Isl Christopher J. Geis
Email: brandon@coastallegalcounsel.com                Email: Chris.Geis@wbd-us.com
N.C. Bar No. 54954                                    Womble Bond Dickinson (US) LLP
205 N 5th Ave                                         One West Fourth Street
Wilmington, NC 28401                                  Winston-Salem, NC 27101
Attorney for the Plaintiff                            Attorney for Defendant

Isl Aaron D. Lindquist                                Isl Thomas M. Wilmoth
Email: aaron@coastallegalcounsel.com                  Email: Tom.Wilmoth@wbd-us.com
N.C. Bar No. 49347                                    Womble Bond Dickinson (US) LLP
205 N 5th Ave                                         One West Fourth Street
Wilmington, NC 28401                                  Winston-Salem, NC 27101
Attorney for the Plaintiff                            Attorney for Defendant




                                                  7

          Case 7:21-cv-00016-D Document 25 Filed 08/10/21 Page 7 of 8
                                             EXHIBIT A

                                UNDERTAKING TO BE BOUND

        I, - - - - - - - - - - - - - - - - - declare as follows:

       I acknowledge receipt of a copy of the Consent Protective Order (the "Protective Order")

dated _ _ _ _ _ __, 2021 in the matter of Stanley Bruce Benson v. Pender County Sheriff

Alan W. Cutler, Case No. 7:21-cv-00016-D, and agree that I: (1) will comply with and be bound

by its provisions with respect to any information provided to me under the terms of this Protective

Order; (2) will not reveal any information provided to me under the terms of this Protective Order

to anyone other than such persons designated in this Protective Order; and (3) will utilize such

confidential information solely for purposes of this litigation. I further understand that if I _fail to

comply with the terms of the Protective Order, I may be subject to sanctions by the Court, and I

consent to the jurisdiction of the above-referenced Court for such purpose.

        I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.




Signature                                              Dated


Printed or Typed Name




Address


Position




                                                   8

WBD (US) 53156274vl
            Case 7:21-cv-00016-D Document 25 Filed 08/10/21 Page 8 of 8
